                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Tyrone Jerome Mazyck,                          )
                                               )       C/A No. 9:18-2689-TMC
                               Plaintiff,      )
                                               )
       v.                                      )               ORDER
                                               )
Andrew Saul, Commissioner                      )
of Social Security Administration,             )
                                               )
                               Defendant.      )

       Plaintiff Tyrone Jerome Mazyck brought this action under 42 U.S.C. § 405(g), seeking

judicial review of a partially unfavorable final decision of the Commissioner of Social Security

(“Commissioner”). (ECF No. 1).1 This matter is before the court for review of the Report and

Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(a), D.S.C. (ECF No. 17). The Report

recommends that the Commissioner’s decision be affirmed. Id. On September 16, 2019,

Plaintiff filed a notice of his intent not to file objections to the Report. (ECF No. 18).

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to




1
 On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A. Berryhill who was
the Acting Commissioner of Social Security when this action was filed.

                                                   1
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough and careful review of the record, the court adopts the Report of the

Magistrate Judge (ECF No. 17), which is incorporated herein by reference. Accordingly, the

Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

                                                           s/Timothy M. Cain
                                                           United States District Judge


September 19, 2019
Anderson, South Carolina




                                               2
